DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (US 2007/0049719; cited in Applicant’s IDS) in view of Brown (US 2009/0295021; cited in prior Office action).
Regarding Claims 16, 17, 21, 22, and 24, Brauer teaches a multi-step process for production of melt-processable polyurethanes (Abstract).  Steps (A) and (B) involve mixing and reacting, respectively, a linear polyol (a) with a weight average molecular weight (Mw) of 500 to 5,000 and (b) an organic diisocyanate to form a hydroxyl-terminated prepolymer (p. 1, [0015]-[0016]).  
The ratio of isocyanate-reactive (i.e. hydroxyl) groups to isocyanate groups is 1.1:1 to 5.0:1 (p. 1, [0015]).  This overlaps the claimed range of 1.3:1 to 10:1.
Steps (C) and (D) involve mixing and reacting the prepolymer with one or more chain extenders (c) and additional organic diisocyanate (b) to obtain a polyurethane (p. 2, [0017]-[0018]).  
Brauer’s Example 2 illustrates one embodiment of this process.  A polyester polyol (PES, described by Brauer as poly(butanediol adipate)) with a molecular weight of 2,250 is combined with a diisocyanate (diphenylmethane-4,4’-diisocyanate; MDI) at an OH:NCO ratio of 1.50:1 and reacted to form a prepolymer (p. 4, [0044], Table I; p. 3, Raw Materials Used).  The prepolymer is then combined with a chain extender (butanediol) and additional MDI and reacted to yield a polyurethane (p. 4, [0045]; Table 1).
Brauer’s composition includes inorganic and/or organic fillers and reinforcing agents, particularly fibrous reinforcing agents such as inorganic fibers (p. 3, [0029]).  The steps of Brauer’s method are performed in a mixing unit with high shear energy (p. 3, [0034], [0038], [0039]).  Brauer does not disclose specific processing steps or conditions when utilizing a mixing unit with high shear energy, and does not teach reacting a polyol and polyisocyanate in the presence of at least one solvent as claimed.
In the same field of endeavor, Brown teaches a method for obtaining polyurethane materials comprising organic and/or inorganic fillers (p. 1, [0007]-[0008]) including fibers (p. 4, [0044]).  The method includes a step of pre-mixing a combination of polyol and isocyanate under high shear, followed by transferring the mixture to an extruder (p. 2, [0018]).  The pre-mixing step is carried out in a high shear liquid mixer (p. 14-15, [0148]).  
The extruder serves as a medium for the reaction between the polyol, isocyanate, and various other components of the composition (p. 2, [0027]).  The extruder includes kneading blocks to provide high shear stress and high mixing strength (p. 3, [0032]).  Lobal screw elements are also present in the extruder which cause high shear in a defined area (p. 2, [0033]).  
The addition of solvents to the premix results in a polyurethane material that is more scratch and mar resistant as compared to the same polyurethane composition made without the solvent added to the premix (p. 12, [0115]).  Addition of a solvent to the premix also substantially improves the weathering of the polyurethane composition, prevents discoloration, and results in improved anti-static properties (p. 12, [0116]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to form Brauer’s polyurethane according to the method described by Brown, including a step of pre-mixing a polyol, polyisocyanate, and solvent prior to reacting in an extruder.  Brown’s process represents a specific embodiment of a high-shear process for forming polyurethanes generally suggested by Brauer, and the use of a solvent results in improved scratch and mar resistance, improved weathering, decreased discoloration, 
Regarding Claim 18, Brauer teaches the use of linear hydroxyl-terminated polyols (p. 1, [0014]).  This is indicative of polyols having a functionality of 2.0.
Regarding Claim 19, Brauer’s polyurethane is described as a thermoplastic (p. 2, [0018]).
Regarding Claim 23, neither Brauer nor Brown expressly teach using an aliphatic isocyanate in a step comparable to the claimed (i) in combination with an aromatic isocyanate in a step comparable to the claimed (ii).
Brauer does disclose both aliphatic and aromatic diisocyanates as being suitable for use in the process described above (p. 2, [0020]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select an aliphatic diisocyanate for use in Brauer’s steps (A) and (B) (comparable to the claimed step (i)) and an aromatic diisocyanate in steps (C) and (D) (comparable to the claimed step (ii)), as both types of diisocyanate are described as being suitable for use in the process.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
In the alternative, the claimed polyisocyanates (I1) and (I2) are defined using the transitional phrase “comprising”.  Therefore, the claimed polyisocyanate (I1) may also include aromatic polyisocyanate, and (I2) may also include aliphatic isocyanate.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a combination of aromatic and aliphatic diisocyanates for use in Brauer’s process, as the two are disclosed in parallel as equally suitable alternatives.  In addition, Brauer prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Employing a combination of aliphatic and aromatic diisocyanates throughout the process will result in a step comparable to the claimed (i) which comprises an aliphatic diisocyanate and a step comparable to the claimed (ii) which comprises an aromatic diisocyanate.  
Regarding Claim 25, Brauer’s examples illustrate a reaction comparable to the claimed step (i) conducted at 60°C (p. 4, [0044]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Brown as applied to Claim 16 above, further in view of Qin et al. (US 2005/0233153; cited in prior Office action).
Regarding Claim 20, Brauer and Brown remain as applied to Claim 16 above.  Brauer teaches polyurethanes formed from prepolymers based on polyester polyols having a molecular weight of 500-5,000 (p. 1, [0015]-[0016]) used to produce articles including films (p. 3, [0042]).  Neither Brauer nor Brown teach a suitable prepolymer molecular weight.
In the same field of endeavor, Qin teaches a composition comprising a thermoplastic polyurethane which is used to form films (Abstract; p. 6, [0066]).  The polyurethane is formed from an isocyanate and a high molecular weight polyol (p. 3, [0032]).  The composition is obtained from a prepolymer obtained by reacting a polyester polyol with a diisocyanate.  The prepolymer has a molecular weight of about 1,000-6,000 (p. 4, [0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brauer in view of Brown as applied to Claim 16 above, and further in view of Qin to form prepolymers having a molecular weight of about 1,000-6,000.  Qin demonstrates this to be a suitable range when forming thermoplastic polyurethane compositions from similar diisocyanates and polyester polyols having similar molecular weights to those used by Brauer. Modification in this way reads on Claim 20.

Claims 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Qin.
Regarding Claim 26, Brauer teaches a multi-step process for production of melt-processable polyurethanes (Abstract).  Steps (A) and (B) involve mixing and reacting, respectively, a linear polyol (a) with a weight average molecular weight (Mw) of 500 to 5,000 and (b) an organic diisocyanate to form a hydroxyl-terminated prepolymer (p. 1, [0015]-[0016]).  
The ratio of isocyanate-reactive (i.e. hydroxyl) groups to isocyanate groups is 1.1:1 to 5.0:1 (p. 1, [0015]).  This overlapping range is sufficient to anticipate the claimed range of 1.3:1 to 10:1.
Steps (C) and (D) involve mixing and reacting the prepolymer with one or more chain extenders (c) and additional organic diisocyanate (b) to obtain a polyurethane (p. 2, [0017]-[0018]).  
Brauer’s Example 2 illustrates one embodiment of this process.  A polyester polyol (PES, described by Brauer as poly(butanediol adipate)) with a molecular weight of 2,250 is combined with a diisocyanate (diphenylmethane-4,4’-diisocyanate; MDI) at 
Brauer does not teach a suitable prepolymer molecular weight.
In the same field of endeavor, Qin teaches a composition comprising a thermoplastic polyurethane which is used to form films (Abstract; p. 6, [0066]).  The polyurethane is formed from an isocyanate and a high molecular weight polyol (p. 3, [0032]).  The composition is obtained from a prepolymer obtained by reacting a polyester polyol with a diisocyanate.  The prepolymer has a molecular weight of about 1,000-6,000 (p. 4, [0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brauer in view of Qin to form prepolymers having a molecular weight of about 1,000-6,000.  Qin demonstrates this to be a suitable range when forming thermoplastic polyurethane compositions from similar diisocyanates and polyester polyols having similar molecular weights to those used by Brauer. Modification in this way reads on Claim 26.
Regarding Claim 28, Brauer does not expressly teach using an aliphatic isocyanate in a step comparable to the claimed (i) in combination with an aromatic isocyanate in a step comparable to the claimed (ii), nor does Brauer expressly teach a polyurethane which would result from such a process.
Brauer does disclose both aliphatic and aromatic diisocyanates as being suitable for use in the process described above (p. 2, [0020]).  It would have been obvious to prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
In the alternative, the claimed polyisocyanates (I1) and (I2) are defined using the transitional phrase “comprising”.  Therefore, the claimed polyisocyanate (I1) may also include aromatic polyisocyanate, and (I2) may also include aliphatic isocyanate.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a combination of aromatic and aliphatic diisocyanates for use in Brauer’s process, as the two are disclosed in parallel as equally suitable alternatives.  In addition, Brauer expressly suggests using mixtures of diisocyanates (p. 2, [0020]).  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Employing a combination of aliphatic and aromatic diisocyanates throughout the process will result in a step comparable to the claimed (i) which comprises an aliphatic diisocyanate and a step comparable to the claimed (ii) which comprises an aromatic diisocyanate.  
Regarding Claim 29, Brauer’s polyurethane is described as a thermoplastic (p. 2, [0018]).
Regarding Claim 30, the polyurethane may be processed into articles such as films by injection molding (p. 3, [0042]).  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Brown as applied to Claim 16 above, further in view of Tsuge et al. (US 2007/0191567).
Regarding Claim 31, Brauer and Brown remain as applied to Claim 16 above.  Brown teaches the use of solvents such as ethyl acetate (p. 12, [0117]).  The cited references do not teach a solvent selected from the claimed  group.
In the same field of endeavor, Tsuge teaches a polyurethane resin that can be produced by strongly stirring a reaction mixture in an apparatus such as an extruder (p. 6, [0071]).  The reaction between the polyisocyanate and polyol starting materials may be carried out in the presence of a solvent (p. 6, [0063]).  Suitable solvents include ethyl acetate and dimethylformamide (DMF) (p. 6, [0065]).  These two solvents are recited in parallel as equally suitable alternatives to one another and are therefore recognized by the prior art as equivalents suitable for the same purpose.
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute Brown’s ethyl acetate with Tsuge’s DMF, as the two solvents are recognized by the prior art as being suitable for the same purpose, i.e. as solvents used during polyurethane synthesis in an apparatus such as an extruder.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
Response to Arguments

Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.
The Applicant argues that Brauer is directed to a process for producing homogeneous shaped articles, and that Brauer’s process does not include a solvent.  The Applicant states that the Declaration under 37 C.F.R. 1.132 establishes that one of ordinary skill in the art would understand Brauer’s homogeneity as relating to some semiquantitative evaluation of the visual characteristics of molded articles.  The Applicant’s arguments attempt to contrast Brauer’s homogeneity with that of Brown.  The Applicant cites Brown as teaching that homogeneity relates to the degree of mixing of reactants rather than physical characteristics of a molded article.
According to the Concise Encyclopedia of Chemistry (Eagleson, 1993, p. 498), the term “homogeneous” refers to “the even distribution of the individual components of a material system over its entire volume, e.g. by mixing, stirring, or kneading.”  According to the Dictionary of Chemical Engineering (Schaschke, 2014, p. 184), “homogeneous” refers to “[s]ubstances being of the same phase.”  This is consistent with the Dictionary of Chemistry (Daintith, 2008, p. 272), which defines “homogeneous” as “[r]elating to only one phase, e.g. a homogeneous mixture”.  
These definitions establish that the term “homogeneous” in the context of polymer chemistry refers to a system in which all ingredients or reactants are evenly distributed over an entire volume and exist in a single phase.  
This is consistent with the usage of the terms “homogeneous” or “homogeneity” in both Brauer and Brown.  Brown describes using an extruder to obtain a “substantially homogeneous” mixture of the various components of the polymeric material (p. 2, [0027]).  See also page 16, [0159] where a higher degree of homogeneity is achieved through the use of a particular screw arrangement in an extruder.  
While Brown does not discuss how homogeneity may be evaluated or measured in a molded article, it is clear that the term refers to the degree of mixing of various components of a polyurethane composition.  Brauer refers to “homogeneity” as a “processing characteristic” (see, e.g., Abstract), which is consistent with Brown’s usage of the term.  
Interpreting “homogeneity” as a function of the degree of mixing and presence or absence of unwanted side reaction products in separate phases is consistent with the usage of the term in contemporary prior art.  US 2007/0049719 applied in the current grounds of rejection is assigned to Bayer and names Brauer as an inventor.  US 6,294,637 and US 6,355,762, both of which were cited in a prior Office action, are also assigned to Bayer and name Brauer as an inventor.  
The ‘637 patent relates to melt processable polyurethanes obtained by an intensive mixing process (Abstract).  The ‘637 patent associates homogeneity with adequate component mixing.  Inhomogeneities occur during reaction of the various components in the extruder due to insufficient mixing (col. 5, line 66 - col. 6, line 6).  
The ‘762 patent relates to melt processable polyurethanes (Abstract).  Similar to both Brown and the ‘637 patent, ‘762 attributes homogeneity to adequate mixing of the various components (col. 5, lines 31-36).  Good film homogeneity is achieved by following a particular set of mixing parameters (temperature, shear rate, and residence time) (col. 8, lines 28-24).
Brown clearly teaches that homogeneity is associated with achieving adequate mixing of the various components of a polyurethane composition.  Brauer describes homogeneity as a “processing characteristic”.  The ‘637 and ‘762 patents, both of which 
It is apparent that the term “homogeneity” used by Brauer refers to characteristics associated with the degree to which the various components of the composition are mixed.  This is consistent with Brown’s usage of this term, as well as the term’s definition in art-specific dictionaries and its usage in contemporary prior art attributed to the same inventor.  
It is also evident from both Brauer and the ‘637 patent that this property may be evaluated in a “semiquantitative” manner consistent with the Declaration.  The terms “homogeneous” and “homogeneity” are well established in the art as referring to an even mixing/distribution of starting materials in a single phase.  Although these terms refer to the state of the reactants in a reaction vessel, the homogeneity of the reactants affects the physical structure of the final product.  
See, for instance, Krakovsky et al. (Polymer, 1997, vol. 38, no. 14, p. 3645-3653), who investigated inhomogeneous structures arising in polyurethane networks.  According to Krakovsky, segmented copolymers like polyurethanes are prepared by the reaction of telechelic prepolymers (e.g. polyols) and low molecular weight compounds (e.g. polyisocyanates and chain extenders).  During the reaction the average molecular weight and polydispersity of the reaction mixture increases.  As a result of the chemical changes in the system, the reactants, intermediate species, and final products can cross the thermodynamic phase boundaries and form separate phases.  A vitrification or 
As evidenced by Krakovsky, an inhomogeneous reaction mixture would lead to final products containing discrete crystalline domains arising from phase separation during polyurethane synthesis.  One of ordinary skill in the art will therefore recognize that the “homogeneity” of the reaction mixture during polyurethane synthesis will directly affect the physical structure of the final product.  
When viewed through this lens, it is clear that the “homogeneity” evaluated in Brauer’s examples is a visual assessment of the degree to which phase separation has occurred, which in turn is directly attributable to the degree of mixing between the reactants during polyurethane synthesis.  
In summary, the terms “homogeneous” and “homogeneity” are recognized in the art as relating to the degree of mixing/distribution of reactants during polyurethane synthesis; inadequate homogeneity is recognized as leading to phase separation which in turn affects the morphology of the final product; and Brauer’s evaluation of homogeneity is an assessment of the morphology of molded final products directly attributable to the degree of mixing of the reactants used to form the exemplary products.
It is evident that Brauer’s use of the terms “homogeneous” and “homogeneity” is consistent with the usage of those terms by Brown and the meaning that one of ordinary skill in the art would have ascribed to those terms at the time of filing as evidenced by the art-specific dictionaries and contemporary prior art cited above.  This is also 
The Applicant argues that it is unreasonable to conclude that the term “homogeneity” has the same meaning in both Brown and Brauer in view of the fact that the two references are describing the homogeneity of two different things.
As discussed above, the homogeneity of Brown’s reaction mixture and the homogeneity assessed in Brauer’s molded articles refer to different facets of the same characteristic.  The homogeneity of reactants during polyurethane synthesis directly affects the morphology of the final product.  Thus, Brauer’s assessment of homogeneity in molded articles is consistent with Brown’s homogeneity achieved through high shear mixing of reactants.
The Applicant asserts that it is “unchallenged” that Brown discloses the formation of a heterogeneous composite article.  The Applicant argues that Brown describes specific heterogeneous effects of adding a solvent.  Specifically, Brown describes that solvent addition may cause variations in density or additive concentration in molded products.  The Applicant asserts that these features clearly show that Brown teaches heterogeneous articles, and that this is inconsistent with Brauer’s teaching toward homogeneous molded articles.  
Brown makes several references to homogeneity, but at no point describes any products as “heterogeneous” or “inhomogeneous”, and the Applicant’s description of homogeneity versus heterogeneity is inconsistent with the established usage of those terms in the art.  As discussed above, the term “homogeneous” is understood in the art 
The Applicant argues that any citation to mixing homogeneity in Brauer and contemporary prior art is irrelevant in view of the established evidence that homogeneity relates to characteristics of a molded article.
As discussed above, those physical characteristics are recognized in the art as arising directly from the degree of mixing among reactants during polyurethane synthesis and the presence or absence of separate phases.  The homogeneity of Brauer’s molded articles cannot be discussed without also discussing mixing homogeneity, because the two are directly related.  
The Applicant argues that there would have been no motivation to modify Brauer in view of Brown because the presence of a solvent may produce articles with varied density, and that such differences are descriptive of a less homogeneous product.
As discussed above, homogeneity is not understood in the art as referring to variations in density.  One of ordinary skill in the art would understand a single-phase composition or product to be “homogeneous” despite any such variations.  Brown’s use 
Even if the physical characteristics arising from Brown’s use of a solvent could be interpreted as having some impact on the degree of homogeneity in a final molded article, this in and of itself is not dispositive.  An artisan of ordinary skill would have weighed the known advantages and disadvantages associated with the use of a solvent.   The fact that the motivating benefits - improved scratch and mar resistance, improved weathering, decreased discoloration, and improved anti-static properties - may come at the expense of another characteristic should not nullify the reliance upon such benefits as a basis to modify the disclosure of Brauer with the teachings of Brown.  Instead, the benefits, both lost and gained, should be weighed against one another.  
In this case, the prior art does not expressly recognize any negative effect of the use of solvent on final product homogeneity, and the only support for any such negative effect is found in the Applicant’s arguments.  When balancing the characteristics noted by the Applicant (i.e. possible variations in density and additive concentration) against the various known benefits disclosed by Brown, one of ordinary skill in the art would be persuaded by the known benefits.  
The Applicant argues that Brown describes processing of a thermosetting composition, while Brauer describes a thermoplastic composition.  
While the physical structure of the final products obtained from Brown and Brauer may differ, the fact remains that both references teach toward formation of polyurethane resins derived from similar starting materials using similar processes.  Brauer expressly 
Regarding the rejection of Claims 26 and 28-30 under 35 U.S.C. 103 as being unpatentable over Brauer in view of Qin, the Applicant argues that one of ordinary skill in the art would understand that differences in molecular weight are expected to affect the properties of the polymer.  The Applicant refers to Brauer as disclosing specific molecular weight ranges for components of the thermoplastic polyurethane, and argues that one of ordinary skill in the art would take into consideration the properties of the polymer formed from a pre-polymer in using the molecular weight of the prepolymer in their application.  The Applicant concludes that mere reactivity of a prepolymer in forming a thermoplastic polyurethane is not suggestive of a prepolymer in forming any and all thermoplastic polyurethanes.
The Applicant is correct in that differences in molecular weight will affect properties of a polymer.  The Applicant is also correct in that one of ordinary skill in the art would consider the properties of a polymer formed from a prepolymer and whether those properties would be suitable for a particular end use.  In this case, Qin is cited only for a target molecular weight.  Brauer teaches formation of a prepolymer and identifies materials suitable for use in forming such a prepolymer that are known to be suitable for the end uses contemplated by Brauer.  The majority of the range suggested 
The Applicant argues that there would have been no motivation to use the molecular weight of Qin’s prepolymer as a guideline for Brauer’s prepolymer based on the different end uses contemplated for the references’ polyurethanes.
Qin is relied upon to generally establish a suitable range of molecular weights for prepolymers when forming polyurethanes.  Both Brauer and Qin are directed to TPUs formed by reaction of a polyol and polyisocyanate to form a prepolymer which is subsequently polymerized.  The TPUs disclosed by both Brauer and Qin are subsequently used to form films.  Qin and Brauer are reasonably related to one another despite the fact that the two references ultimately form films from their respective TPUs using different processing techniques and contemplate different end uses for the films thus obtained.  It is therefore reasonable for one of ordinary skill in the art to look to Qin when seeking clarification on an appropriate molecular weight range for Brauer’s prepolymers.
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762